[tmmayfairfeeletter51809cl002.gif] [tmmayfairfeeletter51809cl002.gif]







PERSONAL AND CONFIDENTIAL

May 18th, 2009

The Board of Directors

Tara Minerals Corp.

2162 Acorn Court

Wheaton, IL 60187




Attention: Mr. Francis Richard Biscan Jr., Chief Executive Officer




Gentlemen:




Mayfair Associates, LLC (“Mayfair”) is pleased to present this engagement letter
to act as consultants and financial advisors to Tara Minerals Corp. (“Client” or
the “Company”).




Our Role

We will perform our due diligence on the Company and act as a resource for the
Company as needed.  Specific recommendations maybe made by Mayfair and if
accepted by the Company, additional fees will be negotiated based on the
services rendered by Mayfair.




In our role as your consultants and financial advisors, we may participate in
negotiations with third parties, but we will have no authority to bind the
Company definitively to any such party.  The Company has the right in its sole
and absolute discretion to reject any proposal regardless of its terms.  Our
advice and assistance will not encompass legal or tax issues, as to which the
Company should consult its attorneys and accountants.




In acting as the Client's agents, we will review and comment on descriptive
information prepared by the Company, as we mutually deem appropriate.  We will
necessarily rely on information provided by Client in the preparation of such
materials, including information regarding historical and projected financial
performance in order to describe the Company accurately to third parties.
 Client shall warrant the accuracy and completeness of the information provided
to us and shall further advise us during the period of our assignment of all
developments materially affecting the Company.  If any descriptive information
is prepared by us, a representative of Client shall read it and represent and
warrant to us that such information does not contain any untrue statements or
omit any material fact relating to the Company that should be disclosed.




Our Fees

Upon signature of this engagement letter, the Company shall deposit $5,000 with
Mayfair.  From this deposit, Mayfair shall withdraw a monthly non-refundable
retainer of $5,000 for the first month and $10,000 per month thereafter.  The
Company shall deposit additional amounts of $10,000 with Mayfair every month
thereafter.  Any unearned retainer deposits shall be refunded to Client upon
termination of this engagement.  





333 South Hope Street 16th Floor, Los Angeles CA 90071-1406

Ph: (213) 576-1050  Fax (213) 576-1100







--------------------------------------------------------------------------------





Tara Minerals Corp.  Engagement Letter



Personal and Confidential







Additionally, it is understood that the Company will reimburse us for
out-of-pocket travel and subsistence expenses incurred for a visit to the Don
Ramon project and other Company assets as mutually agreed.  Additional
reimbursable expenses in connection with our services to the Company shall be
pre-approved.




Client warrants that it has not retained and has no pre-existing obligations to
other financial advisors, investment bankers or finders.  No fee payable to any
other financial advisor by the Company, its shareholders or any other parties
shall reduce or otherwise affect the fees due us in this engagement letter.




As is customary in relationships of this type, Client agrees to indemnify
Mayfair (and/or its principals and agents) against any claim by any person for
which Mayfair (and/or its principals and agents) shall become liable pursuant to
this agreement or by virtue of any action taken or omitted to be taken by
Mayfair in performance of its assignment.  Client shall indemnify Mayfair
(and/or its principals and agents) against losses or damages suffered by them as
a result of such claim (including but not limited to their legal fees and
expenses); provided, however, that such indemnity shall not extend to any action
taken or omitted by Mayfair and/or its principals or agents which arises from or
relates to their own negligence, bad faith or willful misconduct.  In no event
shall Client’s liability exceed monies received from Mayfair relating to this
engagement.




In case any litigation or proceeding shall be brought against Mayfair under this
section, Client shall be entitled to assume the defense of such litigation or
proceeding with counsel of the Client's choice at its expense (in which case
Client shall not be responsible for the fees and expenses of any separate
counsel retained by Mayfair, except in the limited circumstances described
below); provided, however, that such counsel shall be reasonably satisfactory to
Mayfair.  Notwithstanding Client's election to assume the defense of such
litigation or proceeding (a) Mayfair shall have the right to employ separate
counsel and to participate in the defense of such litigation or proceeding, and
(b) Client shall bear the reasonable fees, costs and expenses of separate
counsel if (and only if) the use of counsel selected by Client to represent
Mayfair would present such counsel with a conflict of interest under applicable
laws or rules of professional conduct.  Notwithstanding the above, Client shall
only be responsible for the fees and expenses of one law firm for all
indemnified parties.




Mayfair will comply with all applicable laws and regulations in providing
services to the Company pursuant to this agreement.  Company counsel shall be
available, without charge, to Mayfair for consultation as reasonably requested.




After 90 days from the date of this engagement letter, the Client or Mayfair may
terminate this engagement letter at any time upon thirty (30) day written notice
to the other party. The termination will not affect clauses herein regarding the
indemnification, which will continue in full force and effect.  This agreement
comprises the entire agreement between the parties.  Both Mayfair and Client
must agree to any changes or additions in writing.





Page 2




--------------------------------------------------------------------------------





Tara Minerals Corp.  Engagement Letter



Personal and Confidential







The Company officer signing below on behalf of the Company hereby represents
that they are authorized to enter into this agreement on behalf of both the
Company and its shareholders.




Any controversy or claim arising out of or relating to this agreement between
Client and Advisors or breach thereof, shall be settled by arbitration in Los
Angeles, California in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered by the
Arbitrator(s) may be entered in any court having jurisdiction thereof.  All
expenses incurred by the prevailing party including attorney fees will be
reimbursed in addition to the funds allowed under the arbitration proceedings.




We look forward to assisting the Company. If this letter correctly sets forth
the understanding between us, please so indicate by executing both copies of
this letter, return one copy to us, and retain the other copy for your files.










Sincerely,










By:  /s/ William F. Pinney

       William F. Pinney










By:  /s/ J. Richard Haigh

       J. Richard Haigh







Agreed and accepted on behalf of Tara Minerals Corp. and its shareholders this
18th day of May, 2009













By:     /s/ Francis Richard Biscan Jr.

Mr. Francis Richard Biscan Jr.

Chief Executive Officer

Tara Minerals Corp.













Tara TM Mayfair Fee Letter 5-13-09





Page 3


